Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 11/10/2021 regarding application 16/874,389 filed on 5/14/2020.  
 	Claims 11-14, 16-20, 22-23, 25-28, and 30-36 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) In view of the amendments and remarks, double patenting rejections have been withdrawn. 
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-13, 16-19, 22, 25, 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Patent Application Publication 2010/0228907), and in view of Gorobets et al. (US Patent Application Publication 2010/0174845, hereinafter Gorobets).
As to claim 11, Shen teaches A memory system [as shown in figures 1 and 2; Gorobets also teaches this limitation – as shown in figure 1A] comprising: a memory device [flash memory, figure 1, 120; figure 2, 120; Gorobets also teaches this limitation – flash memory, figure 1A, 15]; and a memory sub-system controller, operatively coupled with the memory device [controller, figure 1, 110; Gorobets also teaches this limitation – memory controller, figure 1A, 19], and configured to perform operations comprising: determining to perform a hot-cold swap [In practice, the spare regions 124-1 and 124-2 provided in the embodiment shown in FIG. 2 can be utilized for sieving out the block during block swapping. Thus, the controller sieves out the specific block from the blocks to perform block swapping. For example, according to a block swapping threshold value, the controller can determine whether the erase counts of the blocks in the spare regions are too high and determine whether block swapping is required, where the block swapping threshold value is greater than the threshold value for performing the classifying operations disclosed above … (¶ 0034); Gorobets more expressively teaches hot-cold swap -- … The system can also perform block exchange of hot blocks with cold blocks after a predefined number of erases have been performed, including the swapping of free blocks with spare blocks as described in United States patent application "SPARE BLOCK MANAGEMENT IN NON-VOLATILE MEMORIES", by Gorobets, Sergey A. et al., filed concurrently herewith. Typically, any a wear leveling exchange occurs between physical blocks 0 and 6 … (¶ 0063-0066)] by determining that a minimum write count value of first write count values for a set of mapped management groups exceeds, by more than a predetermined positive offset, a minimum write count value of second write count values for a set of unmapped management groups [as shown in figure 2, where the data region (122) is the corresponding set of mapped management groups, and the spare region (124-1 or 124-2) is the corresponding set of unmapped management groups; Typically, the Flash memory 120 comprises a plurality of blocks, and the controller (e.g. the memory controller 110 that executes the program code 112C by utilizing the microprocessor 112) performs data erasure operations on the Flash memory 120 by erasing in units of blocks. In addition, a block can be utilized for recording a specific amount of pages, where the controller (e.g. the memory controller 110 that executes the program code 112C by utilizing the microprocessor 112) performs data writing operations on the Flash memory 120 by writing/programming in units of pages … According to this embodiment, the controller (more particularly, the memory controller 110 that executes the program code 112C by utilizing the microprocessor 112) is provided with at least one threshold value (e.g. one or more threshold values) to erase counts of the plurality of blocks. In addition, the controller sieves out a specific block from the plurality of blocks according to a purpose of use by comparing erase counts of at least a portion of the plurality of blocks with the threshold value in order to use the specific block. Please refer to FIG. 2 and FIG. 3. FIG. 2 illustrates a data region 122 and a plurality of spare regions 124-1 and 124-2 of the Flash memory 120 shown in FIG. 1 according to an embodiment of the present invention, where the data region 122 can be referred to as a data area, and the spare regions 124-1 and 124-2 can be referred to as spare areas. FIG. 3 illustrates a recording table of erase counts of respective blocks according to the embodiment shown in FIG. 2 (¶ 0025-0028); … For example, when the controller is going to sieve out a blank block that has been erased from the spare region 124-1 for a purpose of writing, the controller detects that the erase count of the blank block is 10, and therefore, the controller selects a block having the lowest erase count from the data region in order to perform block swapping on the block having the lowest erase count and the blank block. According to another variation of this embodiment, before determining whether a block should be classified into the spare region 124-1 or the spare region 124-2, the controller can determine whether block swapping is required according to whether the erase count of this block reaches the block swapping threshold value … For block swapping, the controller sieves out the blocks having lower erase counts than others from the data region 122, and more particularly, the controller sieves out the block having the lowest erase count from the data region 122, so the sieved block is classified into one of the spare regions. As a result, the controller swaps in response to the determining to perform the hot-cold swap, selecting a first management group of the set of mapped management groups and a second management group of the set of unmapped management groups for a swap operation [… For example, when the controller is going to sieve out a blank block that has been erased from the spare region 124-1 for a purpose of writing, the controller detects that the erase count of the blank block is 10, and therefore, the controller selects a block having the lowest erase count from the data region in order to perform block swapping on the block having the lowest erase count and the blank block. According to another variation of this embodiment, before determining whether a block should be classified into the spare region 124-1 or the spare region 124-2, the controller can determine whether block swapping is required according to whether the erase count of this block reaches the block swapping threshold value … For block swapping, the controller sieves out the blocks having lower erase counts than others from the data region 122, and more particularly, the controller sieves out the block having the lowest erase count from the data region 122, so the sieved block is classified into one of the spare regions. As a result, the controller swaps the block having the lowest erase count in the data region 122 and the certain block, whose erase count is greater than the block swapping threshold value … (¶ 0034-0035)] and performing the swap operation by: transferring data from the first management group to the second management group [as shown in figure 5; FIG. 5 illustrates blocks of certain purposes of use that are involved in the method shown in FIG. 4 according to an embodiment of the present the mother block A is a block in the data region 122, and when a portion of data in the mother block A should be updated, the controller pops/sieves out a block from a spare region of the spare regions, in order to utilize this block as the child block C … (¶ 0042); Gorobets also teaches this limitation – Block exchange is a copy of all data from a source block to the destination blocks, which can be the hottest free block in free block pool … (¶ 0142)]; and modifying a mapping data structure to map the management group and unmap the first management group [FIG. 7 illustrates blocks of certain purposes of use that are involved in the method shown in FIG. 4 according to another embodiment of the present invention, where the blocks shown in FIG. 7 comprise a mother block B and a file allocation table (FAT) block FAT … According to this embodiment, the mother block B is a block in the data region 122, and when a portion of data in the mother block B should be updated, the controller pops/sieves out a block from a spare region of the spare regions, in order to utilize this block as the file allocation table block FAT … In practice, the controller can store at least one page mapping table at a specific position in the file allocation table block FAT, where the page mapping table is utilized for recording all mapping relationships between the pages needing to be updated in the mother block B (i.e. the original pages) and the replacement pages in the file allocation table block FAT (i.e. the new pages having updated data) … (¶ 0049-0053); Gorobets also teaches this limitation – … The address translation 93 (FIG. 8) is then updated so that the LBA that was mapped into block 0 is now mapped into block 6. The erased block pool list 95 is also updated to remove block 6 and add block 0. Block 6 is typically removed from the head the address translation table (table 93 of FIG. 8; table 121 of FIG. 11) and the erased block pool list (list 95 of FIG. 8; list 123 of FIG. 11) are updated. That is, the physical address of the block in which data obtained from the host have been written is recorded in the translation table to correspond with the logical address of the data received from the host. Also, if a block is erased in the process, the address of that block is added to the erased block pool list so that it may be reused in the future to store host data. After the table and list have been updated, the processing returns to the step 171 to identify another erase pool block for use (¶ 0089)].
Regarding claim 11, Shen teaches swapping two blocks with different values of write/erase counts, but does not explicitly use the term “hot-cold swap.”
However, hot and cold are well known and commonly used in the art, referring to their respective frequency of how often the data blocks are accessed. A bloc that is frequently accessed is referred to as being hot, while a block that is rarely accessed is referred to as being cold.
For example, Gorobets specifically teaches hot-cold swap [… The system can also perform block exchange of hot blocks with cold blocks after a predefined number of erases have been performed, including the swapping of free blocks with spare blocks as described in United States patent application "SPARE BLOCK MANAGEMENT IN NON-VOLATILE MEMORIES", by Gorobets, Sergey A. et al., filed concurrently herewith. Typically, any of these wear leveling operation which are implemented will be a lower priority operation relative to other types of operations of the memory a wear leveling exchange occurs between physical blocks 0 and 6 … (¶ 0063-0066)]. 
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to perform hot-cold swap, as demonstrated by Gorobets, and to incorporate it into the existing scheme disclosed by Shen, in order to maintain the same wear level among all data blocks.
	As to claim 12, Shen in view of Gorobets teaches The memory system of claim 11, wherein: the selecting of the first portion of the memory device comprises determining that the first portion of the memory device has greater wear than all other mapped portions of the memory device [Gorobets -- … A wear leveling operation can be performed at the first convenient time after the binary wear leveling count reaches the set maximum value. Starting with a binary block pointed to by the binary wear leveling pointer, blocks are searched to select a source block … (¶ 0137)].
	As to claim 13, Shen in view of Gorobets teaches The memory system of claim 11, wherein: the selecting of the second portion of the memory device comprises determining that the second portion of the memory device has less wear than all other unmapped portion of the memory device [Gorobets -- … The number of blocks in each group is in excess of the one or more blocks that can be selected for the wear leveling exchange. The experience counts of each group of blocks are read and one or more of the blocks with the lowest counts of the group are selected for the exchange … (¶ 0080)].
As to claim 16, Shen in view of Gorobets teaches The memory system of claim 11, wherein the operations further comprise: modifying the data structure to indicate a number of accesses of the second portion of the memory device since being mapped is zero [Gorobets -- … The binary wear leveling count can be a 16-bit, for example, count of binary block erases between wear leveling operations. It could start with zero value at format time and is incremented by number of erases of binary blocks done since the last Master Index update of the systems master index. It is reset after a wear leveling operation … (¶ 0137-0139)].
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 12, and is rejected for the same reasons set forth in the analysis of claim 12. Refer to “As to claim 12” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to “As to claim 13” presented earlier in this Office Action for details.
	As to claim 22, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
The memory system of claim 11, wherein the memory device is a non-volatile memory device [Gorobets -- Wear leveling techniques for re-programmable non-volatile memory systems, such as a flash EEPROM system, are described … (abstract)].
As to claim 27, Shen in view of Gorobets teaches The memory system of claim 11, wherein the first portion of the memory device is a block comprising a group of pages [Gorobets -- as shown in figure 4].
As to claim 30, it recites substantially the same limitations as in claim 25, and is rejected for the same reasons set forth in the analysis of claim 25. Refer to “As to claim 25” presented earlier in this Office Action for details.
As to claim 32, it recites substantially the same limitations as in claim 27, and is rejected for the same reasons set forth in the analysis of claim 27. Refer to “As to claim 27” presented earlier in this Office Action for details.
6.	Claims 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Gorobets, and further in view of Takai et al. (US Patent Application Publication 2007/0168604, hereinafter Takai).
	Regarding claim 14, Shen in view of Gorobets does not teach amount of wear being based on a number of accesses of the first portion of the memory device since fabrication of the memory device.
	However, Takai specifically teaches amount of wear being based on a number of accesses of the first portion of the memory device since fabrication of the memory device [First of all, the counter 19a accumulatively counts writing times after fabrication. The counter 19b accumulatively counts erasing times after the fabrication. The counter 
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to count an amount of wear being based on a number of accesses of the first portion of the memory device since fabrication of the memory device, as demonstrated by Takai, and to incorporate it into the existing scheme disclosed by Shen in view of Gorobets, in order to keep track on the amount o wear o the memory device after fabrication.
	As to claim 20, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As to claim 14” presented earlier in this Office Action for details.
7.	Claims 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Gorobets, and further in view of Kim et al. (US Patent Application Publication 2019/0214078, hereinafter Kim).
	Regarding claim 26, Shen in view of Gorobets does not teach a cross-point memory device.
However, a cross-point memory device is well known and widely used in the art.

	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to use a cross-point memory device, as demonstrated by Kim, and to incorporate it into the existing scheme disclosed by Shen in view of Gorobets, in order to take advantage of the benefits offered by a cross-point memory device.
As to claim 31, it recites substantially the same limitations as in claim 26, and is rejected for the same reasons set forth in the analysis of claim 26. Refer to “As to claim 26” presented earlier in this Office Action for details.
8.	Claims 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Gorobets, and further in view of Klein (US Patent Application Publication 2010/0011150).
	Regarding claim 23, Gorobets does not teach reducing write amplifications.
However, reducing write amplifications is well known and widely used in the art.
	However, Klein specifically teaches reducing write amplifications [In summary, one or more embodiments perform a data collection by reading the valid data remaining in partially programmed memory blocks and groups the valid data together, compresses it, and stores it in a new memory block such that the new memory block is filled. The partially programmed block is then erased and returned for future use. This rewriting of valid data is typically referred to as write amplification since the amount of writing actually occurring is amplified when compared to the amount of original data being written into the memory device. The resulting increased memory capacity reduces the write amplification by spreading out the wear-leveling performed by the memory control circuitry (¶ 0036)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to reduce write amplifications, as demonstrated by Klein, and to incorporate it into the existing scheme disclosed by Shen in view of Gorobets, in order to take advantage of the benefits offered by reducing write amplifications.
As to claim 28, it recites substantially the same limitations as in claim 23, and is rejected for the same reasons set forth in the analysis of claim 23. Refer to “As to claim 23” presented earlier in this Office Action for details.

Allowable Subject Matter
9.	Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Conclusion
10.	Claims 11-14, 16-20, 22-23, 25-28, and 30-32 are rejected as explained above. 
Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 16, 2022